Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14, line 7, “baseand” changed to –base and--.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a treadmill for a pet including, in combination, a deodorizer provided in the base to release ions for neutralizing pollutants, wherein the pollutants include at least odor particles.
Claim 14 recites a treadmill for a pet including, in combinations, a deodorizer provided in the first section of the base and configured to release ions; and a blower provided adjacent to the deodorizer to blow the ions through the vents to break apart pollutants in the air at least above the upper opening of the base.
Claim 20 recites a treadmill for a pet including, in combinations, a deodorizer provided in the base at a second side of the vents and configured to release ions; and a blower provided adjacent to the deodorizer to blow the ions from the first side to the second side of the vents to break apart pollutants in the air at least above the sections of the first and second closed loops.
The above features are not disclosed or suggested by the prior of record. Claims 2-13 depend on claim 1. Claims 15-19 depend on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sant's Anna U.S. 2012/0204806 A1 discloses a mechanical treadmill built from a rectangular structure that houses two transversal axles at opposite ends and mounted upon which are two rollers which feed an adhesive strip. Rosenberg et al. U.S. 2013/0092096 A1 discloses a foldable treadmill for pets includes a front frame, a rear frame, at least two hinges, at least two stabilizing mechanisms, a belt, an overhead bar, and a pair of side panels. Chang et al. U.S. 2010/0175634 A1 discloses a pet treadmill including a power source and an exercise platform. Yoo et al. U.S. 11,310,997 B2 discloses a treadmill for a pet. Terao U.S. 6,837,186 B1 discloses a computerized treadmill for dogs or other animals wherein the treadmill is enclosed within transparent structural walls having a door hingedly attached thereto. Newman U.S. 2007/0022970 A1 discloses an apparatus and method for providing physical therapy to animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875